Title: From George Washington to Abraham Skinner, 18 February 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Hd Qrs New Windsor Feby 18, 1781
                        
                        Inclosed you will find an extract from the proceedings of a Court of inquiry held by order of Capt. Dawson
                            into the situation of our naval prisoners in the harbour of New York, by which you will perceive the ration allowed them
                            by the enemy. Congress having directed me to retaliate the same treatment on their prisoners in our hands, which our
                            prisoners in their hands received, I am to desire, you will take effectual measures that all the Naval prisoners of the
                            enemy be allowed the same ration and no more, which by the inclosed extract appears to be dispensed to ours. When you
                            cannot allow the specific articles, you must give an equivalent in some thing else. I am at the same time to desire, You
                            will ascertain the ration allowed by the enemy to land prisoners of war and make the same allowance to those in our
                            possession. This is not meant to extend to the troops of convention whose allowance is specified by a particular article
                            of the treaty. I am Sir Yr Most Obed. ser.

                    